Order entered November 6, 2019




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00082-CR
                                       No. 05-19-00083-CR
                                       No. 05-19-00084-CR

                                CASEY MICHAEL JONES, Appellant

                                               V.

                                 THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
              Trial Court Cause Nos. F17-41184-V, F17-41185-V & F17-41186-V

                                           ORDER
        Before the Court is the State’s October 30, 2019 motion for extension of time to file its

brief. We GRANT the motion and ORDER the State’s brief received on October 30, 2019 filed

as of the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE